COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Victor Anthony Charles v. The State of Texas

Appellate case number:    01-11-00084-CR

Trial court case number: 1258695

Trial court:              183rd District Court of Harris County

Date motion filed:        September 16, 2013

Party filing motion:      Victor Anthony Charles

       It is ordered that the motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ Michael Massengale
                        Acting Individually    Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle


Date: October 10, 2013